DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination file on 11/15/2021 is acknowledged.
Claims 1, 2, 4-6, 22, 23, 25 and 26 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al (US 2014/0123674, IDS ref) in view of Hirshberg (US 2008/0061559, IDS ref) and in further view of Downs et al (9,991,763, IDS ref).
In re Claim 1:  Hao teaches a wind funnel and gas combustion turbine system (Figs. 1 and 3) comprising: 
a wind funnel comprising an inlet opening (annotated) having a first cross-sectional area and an outlet opening (annotated) having a second cross-sectional area less than the first cross-sectional area of the inlet opening (see Fig. 3), wherein the wind funnel is inwardly tapered (see Fig. 3) between the inlet opening and the outlet opening;


    PNG
    media_image1.png
    263
    417
    media_image1.png
    Greyscale

opening and to discharge compressed air (since the compressor bleed air 90 is inserted at 170 the pressure at the outlet is increased) from the outlet opening for delivery to a compression section (15) of the gas combustion turbine, the gas combustion turbine is drivingly connected to a power output generator (50, [0015]).
However, Hao does not teach funnel to be adjustably oriented in different directions based upon different prevailing wind directions of the wind source and the power output generator comprises a first generator and a second generator selectively engageable and disengageable from each other; and a generator coupling mechanism (clutch) structured and arranged to selectively engage and disengage the first and second generators from each other. 
Hirshberg teaches a funnel (1000/1010, Fig. 15) to be adjustably oriented (rotates about vertical axis directed by 1090) in different directions based upon different prevailing wind directions of the wind source which can be utilized in gas turbines as described in [0220].
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a funnel which rotates in the wind direction in Hao’s apparatus in order to direct wind into the inlet nozzle, [0162].
However, Hao i.v. Hirshberg does not teach the power output generator comprises a first generator and a second generator selectively engageable and disengageable from each other; and a 
Downs teaches several generators (15, Fig. 9) electively engageable and disengageable from each other (via clutch, col. 3 ll. 39-41); a generator coupling mechanism (clutch) structured and arranged to selectively engage and disengage the first and second generators from each other.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify Hao’s apparatus to include several generators in order to disengage a damaged generator or operate at most efficient speed as taught by Downs, col. 3 ll. 41-50).
In re Claim 4:  Hao i.v. Hirshberg i.v. Downs teaches the invention as claimed and as discussed for Claim 1, above.  Downs’ multi generator system being incorporated in Hao’s apparatus, Downs further teaches wherein the first generator comprises a first driven shaft (14), the second generator comprises a second driven shaft (14, see Fig. 9), and the generator coupling mechanism is structured and arranged to selectively engage and disengage the first and second driven shafts from each other (via clutch, col. 3 ll. 39-41). 
In re Claim 22:  Hao teaches a method of operating a wind funnel and gas combustion turbine system (Figs. 1 and 3) comprising: 
feeding compressed air (from 15) from the wind funnel to a stationary gas combustion turbine (10); and
combusting fuel (30) in the gas combustion turbine in the presence of oxygen (present in air 20) supplied from the compressed air, wherein the wind funnel comprises: 
an inlet opening (annotated) having a first cross-sectional area; 
an outlet opening (annotated) having a second cross-sectional area less than the first cross-sectional area of the inlet opening (see Fig. 3)
wherein the wind funnel is structured and arranged to receive air from a wind source (see Fig. 3) through the inlet opening, to discharge compressed air (since the compressor bleed air 90 is inserted at 170 the pressure at the outlet is increased) from the outlet opening for delivery to the gas combustion turbine; and 

However, Hao does not teach funnel to be adjustably oriented in different directions based upon different prevailing wind directions of the wind source and the power output generator comprises a first generator and a second generator selectively engageable and disengageable from each other, and the first generator and the second generator are engaged and disengaged from each other by a generator coupling mechanism.
Hirshberg teaches a funnel (1000/1010, Fig. 15) to be adjustably oriented (rotates about vertical axis directed by 1090) in different directions based upon different prevailing wind directions of the wind source which can be utilized in gas turbines as described in [0220].
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a funnel which rotates in the wind direction in Hao’s apparatus in order to direct wind into the inlet nozzle, [0162].
However, Hao i.v. Hirshberg does not teach the power output generator comprises a first generator and a second generator selectively engageable and disengageable from each other, and the first generator and the second generator are engaged and disengaged from each other by a generator coupling mechanism.
Downs teaches several generators (15, Fig. 9) electively engageable and disengageable from each other (via clutch, col. 3 ll. 39-41), and the first generator and the second generator are engaged and disengaged from each other by a generator coupling mechanism (clutch).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify Hao’s apparatus to include several generators in order to disengage a damaged generator or operate at most efficient speed as taught by Downs, col. 3 ll. 41-50).
In re Claim 25:  Hao i.v. Hirshberg i.v. Downs teaches the invention as claimed and as discussed for Claims 22 and 24, above.  Downs’ multi generator system being incorporated in Hao’s apparatus, Downs further teaches wherein the first generator comprises a first driven shaft (14), the second generator comprises a second driven shaft (14, see Fig. 9), and the generator coupling mechanism . 
Claims 5, 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Downs and in further view of Manente (9,604,527).
In re Claim 5:  Hao i.v. Hirshberg i.v. Downs teaches the invention as claimed and as discussed for Claims 1, 3 and 4, above.  Downs’ multi generator system being incorporated in Hao’s apparatus, Downs further teaches a generator actuator (inherently present to move the clutch at low power conditions).
However, Hao i.v. Hirshberg i.v. Downs does not specifically teach that the actuator is arranged to move the second driven shaft toward the first driven shaft to thereby drivingly engage the first driven shaft and second driven the shaft through the generator coupling mechanism, and to move the second driven shaft away from the first driven shaft to thereby drivingly disengage the first driven shaft and the second driven shaft.
Manente teaches a clutch 26 is arranged to move the generator drive shaft (24) towards the engaged and disengaged positions.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Manente’s clutch assembly to move one drive shaft towards the second drive shaft in order to engage them and disengage them as taught by Manente, col. 6 ll. 39-45.
In re Claim 6:  Hao i.v. Hirshberg i.v. Downs teaches the invention as claimed and as discussed for Claims 1, 4 and 5, above.  Downs’ multi generator system being incorporated in Hao’s apparatus, Downs further teaches wherein the generator actuator is operable to drivingly engage the first driven shaft and the second driven shaft when the compressed air from the wind funnel is being delivered to the compression section of the gas combustion turbine, and to drivingly disengage the first driven shaft and the second driven shaft when the compressed air from the wind funnel is not being delivered to the compression section of the gas combustion turbine (intended use, Downs teaches that as the power reduces, several generators can be disengaged, col. 3 ll. 47-49 and therefore when there is no power or no flow from the compressor, all the generators will be disengaged.  Second, it would be obvious to disengage the generators when there is no flow through the compressor or no power output).
In re Claim 26:  Hao i.v. Hirshberg i.v. Downs teaches the invention as claimed and as discussed for Claims 22 and 25, above.  Downs’ multi generator system being incorporated in Hao’s apparatus, Downs further teaches a generator actuator (inherently present to move the clutch at low power conditions).
However, Hao i.v. Hirshberg i.v. Downs does not specifically teach that the actuator is arranged to move the second driven shaft toward the first driven shaft to thereby drivingly engage the first driven shaft and second driven the shaft through the generator coupling mechanism, and to move the second driven shaft away from the first driven shaft to thereby drivingly disengage the first driven shaft and the second driven shaft.
Manente teaches a clutch 26 is arranged to move the generator drive shaft (24) towards the engaged and disengaged positions.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Manente’s clutch assembly to move one drive shaft towards the second drive shaft in order to engage them and disengage them as taught by Manente, col. 6 ll. 39-45.
Claims 1, 2, 4-6, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being as being unpatentable over Hirshberg (US 2008/0061559; IDS ref).
In re Claim 1:  Hirshberg teaches a wind funnel and gas combustion turbine system (Fig. 19) comprising: 
a wind funnel (500) comprising an inlet opening (at fan 520) having a first cross-sectional area and an outlet opening (at turbine 514) having a second cross-sectional area less than the first cross-sectional area of the inlet opening (see Fig. 19), wherein the wind funnel is inwardly tapered between the inlet opening and the outlet opening (see Fig. 19);
a stationary gas combustion (via fuel via 704) turbine (514) in flow communication with the wind funnel, wherein the wind funnel is structured and arranged to receive air from a wind source through the inlet opening and to discharge compressed air (compressed either via fan 520 or by the tunnel) from the outlet opening for delivery to a compression section of the gas combustion turbine and to be adjustably oriented (1000/1010, Fig. 15, rotates about vertical axis directed by 1090) in different directions based upon different prevailing wind directions of the wind source which can be utilized in gas turbines as 
a generator coupling mechanism (1450) structured and arranged to selectively engage and disengage the first generator and the second generator from each other.
In re Claim 2:  Hirshberg teaches the invention as claimed and as discussed for Claim 1, above.  Hirshberg further teaches wherein the second generator is movable (via 1450) with respect to the first generator to thereby selectively engage and disengage the second generator from the first generator. 
In re Claim 4:  Hirshberg teaches the invention as claimed and as discussed for Claim 1, above.  Hirshberg further teaches wherein the first generator comprises a first driven shaft (560), the second generator (1500, Fig. 16) comprises a second driven shaft (at axis 1550), and the generator coupling mechanism (1450) is structured and arranged to selectively engage and disengage the first driven shaft and the second driven shaft from each other (via 1450). 
In re Claim 5:  Hirshberg teaches the invention as claimed and as discussed for Claims 1 and 4, above.  Hirshberg further teaches a generator actuator (1468) structured and arranged to move the second driven shaft; toward the first driven shaft (by raising 1450) to thereby drivingly engage the first driven shaft and the second driven shaft through the generator coupling mechanism (1450), and to move the second driven shaft away from the first driven shaft (by lowering 1450) to thereby drivingly disengage the first driven shaft and the second driven shaft.
In re Claim 6:  Hirshberg teaches the invention as claimed and as discussed for Claims 1, 4 and 5, above.  Hirshberg further teaches wherein the generator actuator is operable to drivingly engage the first driven shaft and the second driven shaft when the compressed air from the wind funnel is being delivered to the compression section of the gas combustion turbine, and to drivingly disengage the first driven shaft and the second driven shaft when the compressed air from the wind funnel is not being delivered to the compression section of the gas combustion turbine (intended use, [0168] teaches when 
In re Claim 22:  Hirshberg teaches a method of operating a wind funnel and gas combustion turbine system (Fig. 19) comprising: 
feeding compressed air (compressed either via fan 520 or by the tunnel from the wind funnel (500) to a stationary gas combustion turbine (514); and
combusting fuel (from 704) in the gas combustion turbine in the presence of oxygen supplied from the compressed air, wherein the wind funnel comprises: 
an inlet opening (at fan 520) having first a cross-sectional area; 
an outlet opening (at turbine 514) having a second cross-sectional area less than the first cross-sectional area of the inlet opening (see Fig. 19), wherein the wind funnel is structured and arranged to receive air from a wind source (see Fig. 19) through the inlet opening, to discharge compressed air (compressed either via fan 520 or by the tunnel) from the outlet opening for delivery to the gas combustion turbine, and to be adjustably oriented (1000/1010, Fig. 15, rotates about vertical axis directed by 1090) in different directions based upon different prevailing wind directions of the wind source which can be utilized in gas turbines as described in [0220]; and 
a sidewall tapered inwardly from the inlet opening toward the outlet opening (see Fig. 19), wherein the gas combustion turbine is drivingly connected to a power output generator (568), the power output generator comprises a first generator (568) and a second generator s1500, Fig. 16, Hirshberg teaches in [0220] that “any combination of any nozzle design and air turbine design with or without powered fan could be made according to this invention” therefore It would have been obvious to one of ordinary skill in the art at the time of the invention to add a generator in Fig. 19 wit the teachings of [0220]) selectively engageable and disengageable from each other (via 1450), and the first generator and the second generator are engaged and disengaged from each other by a generator coupling mechanism (1450).
In re Claim 23:  Hirshberg teaches the invention as claimed and as discussed for Claim 22, above.  Hirshberg further teaches wherein the second generator is movable (via 1450) with respect to the first generator to thereby selectively engage and disengage the second generator from the first generator.
In re Claim 25:  Hirshberg teaches the invention as claimed and as discussed for Claim 22, above.  Hirshberg further teaches wherein the first generator comprises a first driven shaft (560), the second generator (1500, Fig. 16) comprises a second driven shaft (at axis 1550), and the generator coupling mechanism (1450) selectively engages and disengages the first driven shaft and the second driven shaft from each other (via 1450). 
In re Claim 26:  Hirshberg teaches the invention as claimed and as discussed for Claims 22 and 25, above.  Hirshberg further teaches a generator actuator (1468) structured and arranged to move the second driven shaft toward the first driven shaft (by raising 1450) to thereby drivingly engage the first driven shaft and the second driven shaft through the generator coupling mechanism (1450), and to move the second driven shaft away (by lowering 1450) from the first driven shaft to thereby drivingly disengage the first driven shaft and the second driven shaft.
Response to Arguments
Applicant's arguments with respect to claims 1 and 22 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ARUN GOYAL/             Primary Examiner, Art Unit 3741